Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander J. Smolenski, Jr., Reg. No. 47,953; on March 4, 2021.
The application has been amended as follows: 
In claim 1, line 11, “to” was deleted.

In line 12, between “tube” and “and”, a comma --, --  was inserted.



In line 16, between “implant” and “the”, a comma --, --  was inserted.

Also in line 16, “controls” was deleted, and in its place, --is configured to change--  was inserted.

The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses, inter alia, a delivery system for an ocular implant comprising: a delivery tube having an axis, a delivery end, and a control end, the delivery end comprising an opening; a delivery device configured to fit at least partially within the delivery tube, the delivery device being moveable along the axis of the delivery tube and having a fixing device, the fixing device having an attachment point configured to be pegged to an ocular implant and control the position of the ocular implant within the delivery tube; and the delivery system comprising a fluid inlet nozzle, wherein the fluid inlet nozzle is positioned between the control end and the attachment point, wherein the fluid inlet nozzle is configured to inject fluid into the delivery tube and create a fluid path from the inlet nozzle, through the delivery tube, and out from the opening of the delivery end; and wherein the delivery system is configured such that in use, an ocular implant is pegged to the fixing device, fluid is injected through the inlet nozzle to create a flow of fluid around the ocular implant, and the delivery device is configured to change the position of the ocular implant within the flow of fluid.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771